DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on November 30, 2021 is acknowledged.  Claims 12-20 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbet (US Pat. No. 4,606,950). 
Regarding claims 1 and 5, Corbet teaches a floral arrangement insert comprising a foam insert (12), multiple plastic retainers (28; i.e. "tubes") that are arranged in the foam insert (12) in a pre-designed configuration, and multiple filler flowers (42; i.e. "foliage"), which may be artificial (i.e. "artificial foliage"), inserted into the foam insert (12) and around the multiple retainers (28) (Fig. 2; col. 1, ln. 52-54; col. 2, 
 Although Corbet does not explicitly teach that the tubes/retainers are removably secured to the foam insert, Corbet does not teach permanently securing the tubes/retainers to the foam and, with the proper tools or methods, the retainers necessarily can be removed from the foam and qualify as "removably secured" in the foam".  Furthermore, Corbet's Figure 2 depicts some retainers/tubes that include an adhesive (34) and some that do not.  Therefore, at least some of the Corbet's retainers/tubes lack an adhesive and are "removably inserted" into the foam.  
 Although Corbet also does not explicitly teach that the inserted artificial foliage is inserted into the foam in a "pre-designed configuration" and uses different terminology to describe the arrangement of the retainers/tubes, there is no apparent structural difference between a configuration that is "pre-designed" and one that is not, and the requirements of "pre-designed" configurations do not distinguish the claimed invention over the prior art.  

Regarding claim 6, as shown in Figure 2, the closed ends of the retainers/tubes (22) are located above the bottom of the foam insert (12) (Fig. 2). 

Regarding claims 7, 8, and 10, each of the holes in which a retainer/tube is inserted includes a code marking (i.e. "tube indicator"), which is different from the artificial foliage discussed above, to indicate the type of flower to be received within the retainer/tube (col. 33-41).  As the retainers/tubes, including their upper portions, are removably attached to the foam insert (discussed above) and the indicators are either permanently or removably attached to the insert, the indicators are also permanently or removably attached to the upper portions of the retainers/tubes.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Corbet.
Regarding claims 1 and 5, as discussed above, Corbet teaches a floral arrangement insert that is considered herein to meet the limitations of claims 1, 5-8, and 10.  If, however, Corbet's product is considered to differ from the current invention in 
To the extent that claim 5 limitation regarding tubes made from a plastic that has been "hardened" describes a method with which claimed product is formed, it is noted that the recitation is a product-by-process limitation.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Corbet's product meets the claim limitations because it has the implied structure.

Regarding claim 4, as demonstrated by Figures 2 and 3, Corbet's floral arrangement insert has a circular cross-section (i.e. "circular outer diameter") (Figs. 2, 3).  The teachings of Corbet differ from the current invention in that no dimensions of the taught foam insert are provided. However, as no criticality has been demonstrated, the recited dimensions and shapes are prima facie obvious selections of size and shape that do not distinguish the claimed invention over the prior art.  Additionally, as the instantly claimed and prior art products are intended to achieve a particular aesthetic prima facie obvious aesthetic design choices that do not define the claimed invention over the prior art.  See MPEP 2144.04.  

	Regarding claims 7-11, as noted above, the indicators discussed by Corbet are different from the taught artificial foliage and also indicate where flowers should be inserted into the foam insert.  As also noted above, Corbet teaches that filler flowers, which may be artificial, are inserted into the foam between the flowers (26) that are held in retainers/tubes. 
The teachings of Corbet may be considered to differ from the current invention in that Corbet does not explicitly teach to include a number of filler flowers such that some may be considered "fillers" and others may be considered to have an assigned meaning (i.e. as a "tube indicator" "corresponding" to one of the tubes).  Additionally, Corbet does teach those skilled in the art understand that the form, construction, and arrangement of his product may be varied and that her product is intended for providing an attractive flower arrangement that is clearly decorative in nature (col. 1, ln. 10-62; col. 3, ln. 24-29).  Accordingly, it would have been obvious to one of ordinary skill in the art to use as many flowers, including filler flowers, as desired between the flower-containing tubes/retainers in Corbet's structure, including configuring the structure to have sufficient filler flowers such that there are filler flowers inserted into the foam closer and further from the flower-containing retainers/tubes, including configuring it such that each tube/retainer has at least one filler flower located immediately next to it, because a skilled person understands that the structure can be varied as desired/required and in order to achieve a desired aesthetic effect.  Therefore, the product that would have 
The claim requirement that the pieces of artificial foliage located next to the tubes have an assigned meaning, i.e. that the pieces are "tube indicators" each "corresponding" to a particular tube, does not distinguish the claimed invention over the prior art because there is no apparent difference in the structure of a piece of foliage that is considered to possess or symbolize a particular meaning and one that does not.  
Although Corbet does not explicitly teach that the filler flowers, including filler flowers that are next to flower-containing retainers/tubes, are removably inserted into the foam, the filler flowers (42) in Corbet's product exemplified in Figure 2 are not shown to be attached with an adhesive (34) and Corbet makes no disclosure of attaching them with an adhesive.  Accordingly, it would have been obvious to one of ordinary skill in the art to omit any adhesive from the connection between the filler flowers and foam in Corbet's product because Corbet appears to teach such a structure and in order to allow a user to change the created flower arrangement/reuse the base as desired to create different arraignments/appearances as appropriate/desired.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Corbet, as applied to claim 1 above, and further in view of Mele (US PG Pub. No. 2005/0015961).
	Regarding claim 2, as discussed above, Corbet teaches to make her flower-holding insert from a foam.  The teachings of Corbet differ from the current invention in 
	To the extent that claim 2 describes a method with which claimed product is formed, it is noted that the claim is a product-by-process claim.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Corbet and Mele's product meets the claim limitations because it has the implied structure.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corbet, as applied to claim 1 above, and further in view of Howard (US Pat. No. 4,064,301). 
	Regarding claim 3, as discussed above, Corbet teaches to make her flower-holding insert from a foam.  The teachings of Corbet differ from the current invention in that the type of foam is not disclosed.  However, Howard teaches that extruded polystyrene foam, which is often colored green, is widely used as a floral base and that it is light weight, sufficiently durable, and rigid enough to hold floral spikes (col. 1, ln.  29-33). As such, it would have been obvious to one of ordinary skill in the art to use extruded polystyrene foam as the foam insert in Corbet's product because the material is widely used as floral bases and is light weight, sufficiently durable, and rigid enough to hold floral spikes.  
	To the extent that claim 3 describes a method with which claimed product is formed, it is noted that the claim is a product-by-process claim.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Corbet and Howard's product meets the claim limitations because it has the implied structure.  Additionally, the product is considered to be "made from a non-expandable foam" because no expansion occurs with the prior art foam after it is solidified/hardened and "set".  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784